internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi -- plr-119035-00 date date legend taxpayer agency project y dear this letter responds to your authorized representative’s letter dated date submitted on behalf of taxpayer requesting an extension of time to make an election under sec_42 of the internal_revenue_code pursuant to sec_301_9100-1 of the procedure and administration regulations taxpayer did not make a proper election for project under sec_42 for its taxable_year ending on y sec_42 defines the term qualified_low-income_housing_project as any project for residential_rental_property if the project meets the requirements of sec_42 or b whichever is elected by the taxpayer the project meets the requirements of sec_42 if percent or more of the residential units in such project are both rent-restricted and occupied by individuals whose income i sec_50 percent or less of area_median_gross_income the project meets the requirements of sec_42 if percent or more of the residential units in such project are both rent-restricted and occupied by individuals whose income is percent or less of area_median_gross_income in addition sec_42 applies certain rules of sec_142 for purposes of determining if a project is a qualified_low-income_housing_project eligible for the low- income housing tax_credit therefore under sec_42 a deep_rent_skewed_project as defined in sec_142 is a qualified_low-income_housing_project plr-119035-00 sec_142 defines a deep_rent_skewed_project as a project whose owner elects to have sec_142 apply and at all times during the qualified_project_period meets the following requirements i percent or more of the low-income units in the project are occupied by individuals whose income i sec_40 percent or less of area_median_gross_income ii the gross_rent for each low-income_unit in the project does not exceed percent of the applicable income limitation that applies to individuals occupying the unit and iii the gross_rent for each low-income_unit in the project does not exceed of the average gross_rent for units of comparable size that are not occupied by individuals who meet the applicable_income_limit sec_301_9100-7t of the temporary income_tax regulations provides that for elections under the tax_reform_act_of_1986 the election under sec_42 must be made for the taxable_year in which the project is placed_in_service and shall be made in the certification required to be filed pursuant to sec_42 sec_301_9100-7t provides that the election under sec_42 is irrevocable sec_42 provides that following the close of the 1st taxable_year in the credit_period with respect to any qualified_low-income_building the taxpayer shall certify to the secretary at such time and in such form and in such manner as the secretary prescribes the election made under sec_42 with respect to the qualified_low-income_housing_project of which such building is a part in the case of a failure to make the certification required by the preceding sentence on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable by reason of sec_42 with respect to such building for any taxable_year ending before such certification is made under sec_1_42-1t a taxpayer is required to complete the form_8609 on which a housing_credit_agency made the applicable housing_credit allocation and submit a copy of such form_8609 with its federal_income_tax return for each year in the compliance_period sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-119035-00 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case based solely on the facts submitted and the representations made we conclude that good cause has been shown and the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly partnership is granted an extension of time to make the election under sec_42 for project by filing within days from the date of this letter for all open taxable years an amended form_8609 low-income_housing_credit allocation certification that includes the intended election the amended form_8609 is to be filed with the service_center where partnership files its return in addition a copy of this letter along with a copy of the form_8609 should be sent to the director compliance sb_se area nashville a copy of this letter is enclosed for this purpose no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether partnership’s low-income_housing project otherwise qualifies for the low-income_housing tax_credit under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to partnership's authorized legal_representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosure copy
